 1 MCGREGOR W. SCOTT
   United States Attorney
 2 KIMBERLY A. SANCHEZ
   LAUREL J. MONTOYA
 3 JUSTIN J. GILIO
   Assistant United States Attorney
 4 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 5 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 6

 7 Attorneys for Plaintiff
   United States of America
 8

 9
                                 IN THE UNITED STATES DISTRICT COURT
10
                                    EASTERN DISTRICT OF CALIFORNIA
11

12   UNITED STATES OF AMERICA,                          CASE NO. 1:19-CR-00145-DAD-BAM
13                                Plaintiff,            STIPULATION REGARDING DISCOVERY;
                                                        FINDINGS AND PROTECTIVE ORDER
14                          v.
15   DONAVAN ADKINS, aka WICC, ET AL.,
16                               Defendants.
17

18                                               STIPULATION

19          1.     The parties, pursuant to Rule 16 of the Federal Rules of Criminal Procedure, hereby

20 stipulate and agree that the Court shall issue a protective order prohibiting defense counsel from

21 showing or providing copies of any discovery containing personal identifying information (“PII”) to

22 defendants without first redacting the PII.

23 ///

24 ///

25 ///
26 ///

27
      STIPULATION AND PROPOSED DISCOVERY                1
28    PROTECTIVE ORDER
 1          2.      Rule 16(d)(1) of the Federal Rules of Criminal Procedure provides that the “court may,

 2 for good cause, deny, restrict, or defer discovery, or inspection, or grant other appropriate relief.”

 3          IT IS SO STIPULATED.

 4
     Dated: July 1, 2019                                      MCGREGOR W. SCOTT
 5                                                            United States Attorney
 6
                                                              /s/ JUSTIN J. GILIO
 7                                                            JUSTIN J. GILIO
                                                              Assistant United States Attorney
 8

 9

10

11   Dated: July 1, 2019                                      /s/ W. SCOTT QUINLAN
                                                              W. SCOTT QUINLAN
12
                                                              Counsel for Defendant
13                                                            Donavan Adkins

14
     Dated: July 1, 2019                                      /s/ STEVEN LEON
15                                                            CRAWFORD
                                                              STEVEN LEON CRAWFORD
16                                                            Counsel for Defendant
                                                              Doug Gines
17

18   Dated: July 1, 2019                                      /s/ CARRIE CHRISTINE
                                                              McCREARY
19
                                                              CARRIE CHRISTINE
20                                                            McCREARY
                                                              Counsel for Defendant
21                                                            Florentino Gutierrez
22
     Dated: July 1, 2019                                      /s/ MICHAEL JOSEPH AED
23                                                            MICHAEL JOSEPH AED
24                                                            Counsel for Defendant
                                                              Louie Molina
25
26

27
      STIPULATION AND PROPOSED DISCOVERY                  2
28    PROTECTIVE ORDER
     Dated: July 1, 2019                        /s/ ROBERT CONRAD
 1                                              LAMANUZZI
                                                ROBERT CONRAD
 2                                              LAMANUZZI
 3                                              Counsel for Defendant
                                                Ernesto Zibray
 4

 5

 6
                                          ORDER
 7

 8 IT IS SO ORDERED.

 9
       Dated:    July 2, 2019                    /s/ Barbara   A. McAuliffe   _
10                                        UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26

27
     STIPULATION AND PROPOSED DISCOVERY     3
28   PROTECTIVE ORDER
